DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement filed on 12/17/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because of Fig 1: seems to be incomplete with labels loose without corresponding equipment and equipment without label, Fig. 3:  should be labelled 3a and 3b and show in the figure where it is related, Fig. 11-12:  differentiation between dotted line lacking due to lack of color, mainly when reduced to print.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.

The term “pure ” in claim 2 and 4 is a relative term which renders the claim indefinite. The term “pure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claims 2 and 4 are also rejected.

Claims 3, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “an aqueous solution containing cooper (II)”.  Is it the same aqueous solution containing Cu (II) of claim 1 or a different one.  All the claims dependent of claim 3 are also rejected. 

Claims 3 and 5 recite the limitation "the amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 3 are also rejected.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is diluted more than 20 time?

Claim 6 recites the limitation “the saline solution” in line 4.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 6 are also rejected.

Regarding claims 8 and 10, the phrase "and / or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All the claims dependent of claims 8 and 10 are also rejected.

Claims 8 recites the limitation "the recovery" in line 1.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 8 are also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 12 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim repeats the same amount of CU(II) as previously recited in claim 1, which claims 12 and 15 depend upon.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 12, and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Evans et al. (US 2011/0100630 A1) (“Evans” herein).

Claim 1
Evans discloses, as best understood based on the indefiniteness above, a composition for enhanced oil recovery optimization method, wherein the composition comprises aqueous solutions containing copper(II) ion salts, [0012-0014; 0018; 0047]
	wherein the amount of Cu(II) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1. ( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) [0021; 0047; Example 1] [¶ 0021 :  Mw cupric acetate (copper (II) acetate) = 181.63g/mol and approx. 0.17 % of cupric acetate or 1700 ppm of cupric acetate  of para. 0021, calculated by examiner approx. 594.777 ppm )

Claim 2
Evans discloses the composition according to claim 1, wherein the aqueous solutions containing Cu(II) ions are prepared in water selected from the group consisting of seawater; seawater with no NaCl, NaHCO3; and Na2SO4 ions; seawater diluted with pure water; and pure water. [0047]

Claim 4
Evans discloses the composition according to claim 2, wherein the composition comprises an aqueous solution containing copper(II) salts, wherein the amount of Cu(II) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1wherein said solution is prepared in seawater diluted with pure water, more than 20 times. [0012-0014; 0018; 0021; 0047; 0049; 0053]
	wherein the amount of Cu(II) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1. ( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) [0021; 0047; Example 1] [¶ 0021 :  Mw cupric acetate (copper (II) acetate) = 181.63g/mol and approx. 0.17 % of cupric acetate or 1700 ppm of cupric acetate  of para. 0021, calculated by examiner approx. 594.777 ppm )

Claim 12
Evans discloses the composition according to claim 1, wherein the amount of Cu(II) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1 . ( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) [0021; 0047; Example 1] [¶ 0021 :  Mw cupric acetate (copper (II) acetate) = 181.63g/mol and approx. 0.17 % of cupric acetate or 1700 ppm of cupric acetate  of para. 0021, calculated by examiner approx. 594.777 ppm )

Claim 13
Evans discloses the composition according to claim 1, wherein the amount of Cu(I]) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1and the composition is prepared in seawater. ( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) [0021; 0047; Example 1] [¶ 0021 :  Mw cupric acetate (copper (II) acetate) = 181.63g/mol and approx. 0.17 % of cupric acetate or 1700 ppm of cupric acetate  of para. 0021, calculated by examiner approx. 594.777 ppm )


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Evans alone.

Claim 3
Evans discloses the claimed invention except for  the amount of Cu(II) is 3.2 x 10-3 mol L-1 ( 203.3472 ppm).  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to have the for  the amount of Cu(II) is 3.2 x 10-3 mol L-1 ( 203.3472 ppm), since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Furthermore, optimization from the amount of Cu(II)  is 3.2 x 10-3 mol L-1 ( 203.3472 ppm), would be obvious inasmuch as the Applicant himself/herself actually discloses the full range of about 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1. ( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) – clearly demonstrating by the absence of criticality of the instant claimed amount, that the amount of Evans is within the range described above, would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention. 

Claim 5
 Evans disclose the composition according to claim 2, wherein the composition comprises seawater containing copper(II) salts, [0018; 0047].
 	 Evans discloses the claimed invention except for  the amount of Cu(II) is 3.2 x 10-3 mol L-1 ( 203.3472 ppm).  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to have the for  the amount of Cu(II) is 3.2 x 10-3 mol L-1 ( 203.3472 ppm), since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Furthermore, optimization from the amount of Cu(II)  is 3.2 x 10-3 mol L-1 ( 203.3472 ppm), would be obvious inasmuch as the Applicant himself/herself actually discloses the full range of about 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1. ( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) – clearly demonstrating by the absence of criticality of the instant claimed amount, that the amount of Evans is within the range described above, would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention. 

Claims 6 –10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Evans and further in view of Qu et al. (US 2002/0023752 A1) (“Qu” herein).

Claim 6
Evans disclose a method for optimizing oil recovery from a reservoir, wherein the method comprises, characterized by:
	(a) injecting the composition, according to claim 1 claims , (see claim 1)  in said reservoir; [0015; 00370021; ]
	Evans however does not explicitly disclose (b) injecting a fluid into said reservoir to direct the saline solutions from step (a) to a production well, and
	(c) recovering oil from the reservoir via the production well.
	Qu teaches the above limitation (See paragraphs 0026, 0130-0132 & Fig. 1A Qu teaches this limitation in that these methods may be employed to limit formation water production after fracturing, which assists in improving the percentage of hydrocarbons recovered once a well is put back on production after fracturing. In a carbonate matrix acidizing treatment, the acid used (usually hydrochloric acid) is injected at a pressure (and rate) low enough to prevent formation fracturing. Again, the goal of the treatment is to create dominant wormholes which penetrate through the near wellbore damaged area. The treatment usually involves acid injection followed by a sufficient afterflush of water or hydrocarbon to clear all acid from well tubular goods. A corrosion inhibitor is added to the acid to protect wellbore tubulars. Other additives, such as antisludge agents, iron chelating agents, de-emulsifiers, and mutual solvents, are added as required for a specific formation. When acid is pumped into a carbonate (limestone or dolomite) formation at pressures below the fracture pressure, the acid flows preferentially into the highest permeability regions (that is, largest pores, vugs or natural fractures). Production well – Fig.1A) for the purpose of  improving recovery of hydrocarbons from subterranean formations. (Abstract)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Evans, with the above limitation, as taught by Qu, in order to improve recovery of hydrocarbons from subterranean formations.

Claim 7
Evans discloses the method according to claim 6.  Evans however does not explicitly disclose wherein in step (b) said fluid is an aqueous solution. (Same as claim 6)

Claim 8
Evans discloses the method according to claim 6, wherein in step (c) the oil recovery is performed in secondary and/or tertiary recovery mode. [0015]

Claims 9-10 
Evan discloses the method according to claim 6.  Evans does not explicitly disclose, wherein said reservoir comprises carbonate rocks,  wherein said carbonate rocks comprise calcites and/or dolomites. (Same as claim 6)

Claim 11
Since Evans discloses the same composition comprising aqueous solutions containing copper(II) ion salts wherein the amount of Cu(II) approx. 594.777 ppm into a wellbore, it would have an oil recovery increment of 10 to 15%.
 	“Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).The method according to claim 6, wherein 

Claim 14
Evans discloses the composition according to claim 1, wherein the amount of Cu(I]) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1and the composition is prepared in seawater with no NaCl, NaHCO3; and Na2SO4 ions. ( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) [0021; 0047; Example 1] [¶ 0021 :  Mw cupric acetate (copper (II) acetate) = 181.63g/mol and approx. 0.17 % of cupric acetate or 1700 ppm of cupric acetate  of para. 0021, calculated by examiner approx. 594.777 ppm )

Claim 15
Evans disclose the method according to claim 6, wherein the composition in step (a) comprises aqueous solutions containing copper(II) ion salts wherein the amount of Cu(II) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) [0021; 0047; Example 1] [¶ 0021 :  Mw cupric acetate (copper (II) acetate) = 181.63g/mol and approx. 0.17 % of cupric acetate or 1700 ppm of cupric acetate  of para. 0021, calculated by examiner approx. 594.777 ppm )

Claim 16
Evans discloses the method according to claim 6, wherein the composition in step (a) comprises aqueous solutions containing copper(II) ion salts and the composition is prepared in seawater. [0012-0014; 0018; 0047]
	wherein the amount of Cu(II) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1. ( Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) [0021; 0047; Example 1] [¶ 0021 :  Mw cupric acetate (copper (II) acetate) = 181.63g/mol and approx. 0.17 % of cupric acetate or 1700 ppm of cupric acetate  of para. 0021, calculated by examiner approx. 594.777 ppm )

Claim 17
Evans discloses the method according to claim 6, wherein the composition in step (a) comprises aqueous solutions containing copper(II) ion salts the composition is prepared in seawater with no NaCl, NaHCO3 and Na2SO4 ions.  [0012-0014; 0018; 0047]
	wherein the amount of Cu(II) ranges from 8 x 10-4 mol L-1 to 1.6 x10-2 mol L-1.
(Molecular Weight of Cu = 63.546 g/mol, calculated by examiner: 50.8368 ppm – 1016.736 ppm) [0021; 0047; Example 1] [¶ 0021 :  Mw cupric acetate (copper (II) acetate) = 181.63g/mol and approx. 0.17 % of cupric acetate or 1700 ppm of cupric acetate  of para. 0021, calculated by examiner approx. 594.777 ppm )

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uhimann et al. (US 9,226,508 B2) Compositions And Methods For Antimicrobial Metal Nanoparticles teaches Embodiments of the invention are directed to a composition having antimicrobial activity comprising particles comprising at least one inorganic copper salt; and at least one functionalizing agent in contact with the particles, the functionalizing agent stabilizing the particle in a carrier such that an antimicrobially effective amount of ions are released into the environment of a microbe. The average size of the particles ranges from about 1000 nm to about 4 nm. Preferred copper salts include copper iodide, copper bromide and copper chloride. Preferred functionalizing agents include amino acids, thiols, hydrophilic polymers emulsions of hydrophobic polymers and surfactants, Agrawal et al. (US 9,155,310 B2) Antimicrobial Compositions For Use In Products For Petroleum Extraction, Personal Care, Wound Care And Other Applications teaches compositions having antimicrobial activity contain surface functionalized particles comprising an inorganic copper salt which has low water solubility. These types of inorganic salts may also be introduced in porous particles to yield antimicrobial compositions. The compositions may optionally comprise additional antimicrobial agents, salts with high water solubility, organic acids, salts of organic acids and their esters, and Misra et al. (US 8,969,263 B2) Treatment Fluid Containing A Corrosion Inhibitor Of A Polymer Including A Silicone And Amine Group teaches A treatment fluid comprises: water; a carboxylate; and a corrosion inhibitor, wherein the corrosion inhibitor is a polymer, wherein the polymer comprises silicone, an ether monomer residue, and an amine functional group; wherein a test fluid consisting essentially of the water, the carboxylate, and the corrosion inhibitor, and in the same proportions as in the treatment fluid, is capable of providing a corrosion weight loss to a metal plate of less than 0.05 pounds per square feet (lb/ft.sup.2) under testing conditions of 200.degree. F. (93.3.degree. C.), a pressure of 500 psi (3.4 MPa), and a time of 24 hours whereas a substantially identical test fluid without the corrosion inhibitor provides a corrosion weight loss of greater than 0.05 lb/ft.sup.2 under the testing conditions. A method of treating a portion of a well comprises: forming the treatment fluid; and introducing the treatment fluid into the well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        12/02/2022